Appellant was convicted of burglary, and his punishment assessed at confinement in the penitentiary for a term of twelve years, hence this appeal.
There is no bill of exceptions in the record, consequently we can not notice the assignments with reference to the improper admission of testimony regarding an assault alleged to have been made at the same time the burglary was committed. However, if there had been an exception to this testimony, it was admissible as a part of the res *Page 606 
gestae. There was no error in the court's charge in failing to limit the effect and purpose of the testimony regarding the assault. The charge did limit the purpose for which this testimony was admitted; and we think properly. There is no bill with regard to the remarks of the County Attorney, hence the same can not be noticed. There being no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.